   U.S. Department of Ju ti ce
                                                                                                                       PROC ESS RECEIPT AN D RETURN
   United Stat es Marshals Service
                                                                                                                       See "liistrnctions lor

    PL."'.!:n-IF F                                                                                                                                                     CO URTCi\S[ NUMBER
    UN !TED STA TES OF /\\.'!ERICA
   - -- - - - - --                                                                                 - - - - - - - l - --"4~uuG-"- l __.,P~·· ._)-JJ.t;a_
                                                                                                                              - _._                                                                                                                                 _
   DEfTN D .\ NT                                                                                                                                                       TYPE OF PROCESS



                               N ·\\!E OF JNDIVID IJ ·\L , CO\ !P/\NY COPPOR..\TION ElC                                       ro SERVE OR D[ SCR!PT[ON or1 r..($lfiRM OtS!fI4EPH'f'()NDEMN
                                                                                                                                                                                      1



    SE RVE                    Co mputer Tas;c Gioup, Inc. Attn . Legal D-::pa1 trnent (Cynthia Su1JS)                                                                                                           0 . . . PT ,..1      ~• cq ,•

                AT       {
                               ADD RESS (Srreer or RFD ,Jpm i llit!tt f                ,\!()   C//.i '5rare a'ld 71P C,~dc)                                                                 --      - -- - _, '· '           ' ' ,_
                                                                                                                                                                                                                                 ,. . .+o~:..,..H..._.r-e -------

                              800 Delaware A\::., Bufl::ilu, N Y 14209
   SEND NOTICE or SERV[CE COPY TO REQUFSTER AT N.-\ M [ 1\ND /\DDRF·: ss BELOW
                                                                                                                                                                 Numb~r of pro-:e~-; to be
          -   - -- - ········-··---·-·-··········- -·-···-··-·----·· ···· ··- --··- - -···•···• - --- ·--··---·· -------········---- ···-····-·········--·-      scnt:d wi th this Fnrm 285

                     ~     S. Attorneys Office                                                                                                                   Nu rnher ofp~nies to be
                         Att n: Kenny L. Saff1cs                                                                                                                 s~T\ ;.:d rn this casr
                         800 M arke t Street, Suite 2 l I
                         Knox\'i ll e. TN 3 7902                                                                                                                 Chcd, for scrv1l·e-
                    L__                                                                                                                                          on   US 1\



                                                                                                                                                                                                                   ff p
    Sf' l:Cl i \ L. 1:--;~TRUCI 10 .\ S OR OTHE R l NrOR ,\ L·\ TIO:\ THXl WILL ;\S SIST I~~ [\i'FD!TfNCi SlRV1CE (In c/w it: Busin ess                                                               011d   Altematt: Adtfresn·s.
f._.;J A /1 Telepl1011c N11111hcrs. afl// Es rimute rl Times .,t vailnblejM Sa 1·ici:):                                                                                 ,:. .~., . -..:. i \_.''             :_



       URGENT. PLEASE SER VE PE RS ONALLY AS SOON AS POSS[ BI. E.                                                                                       L;-~. i c :     01-QL!..,l9~--- ~.: '~_QC()
                                                                                                                                                                        •..J . ·.     r11;\ r-..; ~.~, r·1/~,
                                                                                                                                                                                ,..,_t, J(_,/ .../l! ~ t.          1
                                                                                                                                                                                                                       ' 1




                                                                                                                      fRl   Pl ,.\ fNT IFF
                                                                                                                      0     DEF E\l).,\'.\T                   865-545 -4 .167
              -
     SPACE BELOW FOR USE OF U.S. l\IARSHAL ONLY-- DO NOT \VRITE BELOW THIS LINE
   I acknowlcdgc rccc 1rt for the tot,il                  Tota l Pro•x s'i      Distri ct of          D strict to            S:gna1ur1: of Authorized USMS Deputy or Cbk
   number of process ind:•~atcd
   (Sign only/or US.\.[ 285 ifmure-
   than   rMe   US.if 285 is s11bn:itrecl;                _ _ __
                                                                                Ori " ill

                                                                                No _
                                                                                    ()1'7_J_
                                                                                                      Serve

                                                                                                      No
                                                                                                            c:::5 ?J.f'J
                                                                                                           :2_
                                                                                                                                    /'\

                                                                                                                             ---"';:<,,-...;..- -- - - -- - - -- -- - - - - -

   ! her<:by certir'y and rcturn that l          rv<,w"'
                                                    rcrso nal!y sc:-vd ,0 have kg::tl cv1ckncc ofs~f\·1·~c . 0 have c.xe cu,-:d as sho,vn in "R1:mar ks ... rh1.: pruc.:: s:.:; dc s..: ri bc"d
   on tiw ind ,1, id ual , rompan 1 , corpornt10n , etc . at the addr-:ss shown abc,\ 1: on the mt tht: indi vidu:!l , ct)rnpany, corporation , etc shown at th•: :idc.frcss 1ns1:rtcd bdo\•:.

   0      I he reby certify and rl'tu rn tha t I a.n unable to iocate the ind;·,idual, cornpny, rnrpornt1on. etc n,nn.:d above (See rcm,1rks bc' f:111 )
   :\amc and ti tle o,· indi vi dual s.:rvcd (if 1nir shvH· 11 abon,j                                                                                                    D _.\ oerson of suit«bk a-?.c and disc n; tio n
                                                                                                                                                                                  t<n rc,1d111g in ckfrn dant's usuc:d pbce
                                                                                                                                                                                  ofa bod1:
  AdcJr•~ss (complet<J onii: different th,.- n sho11 n abn rc)




  Serv ,ce Fee                Total Mileagr: Charge,;               Fon,·urding Fe•~               Totc.i Chugcs             .\d nc:nc...: De posi ts          Amount m,.cd to L• S \ brshal · or
                              includ in g endcarors)                                                                                                           (,\,nount ol° !{c:fund • )


                                                                        8.co                       ,5-32.                                                                                           $0.00
  REMARKs ·'l~ ll              *lll       furt,0J.,tded +o                      ·1 )5 s £.b,                 persona.. s erv\ce

          lf~;        f(r,         st~t-,.:s:/f'"- e,J 13 ··.~'to'------5Q(
                                                                         _· _\J_tQJ eQ-'-""'~=---'---"-4---~-~---=---\-~ -~
                                                                                 _O-=-                                    -7~1°'~{\--i~c---
  1b;J1~i-·ii•1U1ti                I CLERK OF l ll E COURT
  . ......... ___ . .... - - 2 US MS RECORD
                                                                                                                                                                                                   PRJOR. ED ITIONS Mt\ Y BE USEIJ

                                      r--;OTIC E OF S[RVlCE
                                      BI LLI NG STt,TE:-·1ENT• To be returned to the U.S ivbrslrni ''-ith p;1yn1e:li,                                                                                                                     ro,m   l JSM-285
                                      if any am ount 1s O\.\ Cd Please r-;; n,it orompt!y payahle to C.S Marsha l                                                                                                                             Rev l2fi5!80
                                      Ac·;,,,; '; \:-.i i S   J   , \. \E]'.!I OF RCC l:] PT
                                                                                               r

     Case 2:10-cv-00216-JRG-DHI Document 27 Filed 08/01/19 Page 1 of 1 PageID #: 202
